11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Laura Denise Moore,                          * From the 372nd District
                                               Court of Tarrant County,
                                               Trial Court No. 1311911D.

Vs. No. 11-13-00347-CR                       * August 21, 2015

The State of Texas,                          * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court, and we remand this cause to
the trial court for further proceedings.